Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 17-36 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on 05/27/22 has been acknowledged and considered by the Office.
Claim Objections
Claim 24 and 35 are objected to because of the following informalities: “[…] make contact the protrusion […]” should be “[…] make contact with the protrusion […]”.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring (of claims 25, 26, and 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
In regards to: US 11,352,195

Claim 23 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 of US Patent No. 11,352,195, because the aforementioned associated claims contain identical claim scope. This is a statutory double patenting rejection.  
Claim 24 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8 of US Patent No. 11,352,195, because the aforementioned associated claims contain identical claim scope. This is a statutory double patenting rejection.  
Claims 17, 23, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, and 15 of US 11,352,195. Although the claims at issue are not identical to that of US 11,352,195 they are not patentably distinct from each other because the aforementioned claims of US 11,352,195 contain all the limitations of claims 17, 23, 27, and 28 of the instant application as set forth in the table below.
Claim Nos. of INSTANT APPLICATION
US 11,352,195
17
13
23
13
27
14
28
15


Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of US 11,352.195 in view of claim 3 of US 11, 352,195. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine dependent claims from the parent application to arrive at the invention of claim 18.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of US 11,352.195 in view of claim 4 of US 11, 352,195. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine dependent claims from the parent application to arrive at the invention of claim 19.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of US 11,352.195 in view of claim 5 of US 11, 352,195. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine dependent claims from the parent application to arrive at the invention of claim 20.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of US 11,352.195 in view of claim 6 of US 11, 352,195. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine dependent claims from the parent application to arrive at the invention of claim 21.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of US 11,352.195 in view of claim 7 of US 11, 352,195. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine dependent claims from the parent application to arrive at the invention of claim 22.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of US 11,352.195 in view of claim 8 of US 11, 352,195. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine dependent claims from the parent application to arrive at the invention of claim 24.
Claims 25, 26, 29, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of US 11,352,195 in view of WO 2016/163987 to Jesse et al in view of Official Notice. Claim 13 of US 11,352,195 contains all the limitations of claims 25, 26, 29, and 34 except:
a part of the coupling portion that is arranged around the flexible tube is further configured to press the stem downwards; 
the stem of the valve body being held in a closed position by a spring; and, 
the part of the coupling portion configured to press the stem downwards also compresses the spring when the lever arm is deformed by a user.
In regards to limitation (a), Jesse teaches an aerosol container (100) comprising: a flexible tube (600); a head having a coupling portion (400, 402, 408, 416, 418, 420) having a part arranged around a flexible tube configured to press a valve stem downwards ([0047]). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify claim 13 of US 11,352,195 according to the aforementioned teachings from Jesse to provide the structural mechanism for acting on the valve.
In regards to limitations (b) and (c), the Office makes Official Notice that it is old and well known in the art of aerosol valves to provide a compression spring in an aerosol valve to hold the stem of a valve body in a closed position– when the stem is not actuated (as evidenced by US 20110132936; US 20050098584; US 20130008540). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify the aforementioned combination of claim 13 of US 11,352,195 and Jesse by providing a compression spring to bias the stem of a valve body in a closed position when the stem is not actuated, to prevent leakage—that compression spring being compressed upon actuation of the valve (i.e. the lever is deformed by the user, as per claim 13 of US 11,352,195). 
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of US 11,352.195 in view of WO 2016/163987 to Jesse et al in view of Official Notice in view of claim 4 of US 11, 352,195. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine dependent claims from the parent application to arrive at the invention of claim 30.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of US 11,352.195 in view of WO 2016/163987 to Jesse et al in view of Official Notice in view of claim 5 of US 11, 352,195. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine dependent claims from the parent application to arrive at the invention of claim 31.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of US 11,352.195 in view of WO 2016/163987 to Jesse et al in view of Official Notice in view of claim 6 of US 11, 352,195. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine dependent claims from the parent application to arrive at the invention of claim 32.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of US 11,352.195 in view of WO 2016/163987 to Jesse et al in view of Official Notice in view of claim 7 of US 11, 352,195. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine dependent claims from the parent application to arrive at the invention of claim 33.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of US 11,352.195 in view of WO 2016/163987 to Jesse et al in view of Official Notice in view of claim 8 of US 11, 352,195. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine dependent claims from the parent application to arrive at the invention of claim 35.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of US 11,352.195 in view of WO 2016/163987 to Jesse et al in view of Official Notice in view of claim 14 of US 11, 352,195. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine dependent claims from the parent application to arrive at the invention of claim 36.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 26, 29, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Further, as per claims 23, 26, 29, and 34, the term “downwards” is a directional term that require a relative basis for definite orientation. There is no such basis established in the originally filed claims or the specification. There is no relation established in the claims between "downwards" and a fixed (i.e. absolute) origin such that would preclude interpretation by one of ordinary skill in the art of the term “downwards” as corresponding to any direction. Applicants are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP § 2173.05(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 25, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/163987 to Borel et al in view of US 20110132936 to Weng.
As per claims 17, 25, 26, and 29, and as the examiner can understand the claims, Borel discloses a head for an aerosol container ([0006]; Fig. 1) including a valve assembly, the valve assembly comprising a container exit and a valve body/stem (208) for selectively opening a passage from an interior of the aerosol container to the container exit ([0066]), the head comprising: 
a handle body (102 in Fig. 1) having a base configured to be coupled to the aerosol container (bottom portion of 106 in Fig. 1), and an outlet (112 in Fig.1); 
a flexible tube (600 in Fig. 12 and 13) housed within the handle body, the flexible tube being configured to provide fluid communication between the container exit and the outlet ([0066]), and 
an elastically deformable actuator (Fig. 4 and 5; [0045]-[0046]; the springs 424 and 426, are elastically deformed when the dispenser is operated) comprising 
a lever arm (300), and 
a coupling portion (400, 402, 408, 416, 418, 420) integrally formed with the lever arm ([0045]) and configured to be mounted around the flexible tube, the container exit and a portion of the valve body ([0045]; Fig. 12, 13), the coupling portion being further configured such that when the lever arm is displaced by a user, a part of the coupling portion arranged around the flexible tube is configured to act on the valve body/stem and press the valve stem in a downwards direction to actuate the valve body of the aerosol container (i.e. act on the valve body/stem through the flexible tube; [0066]; [0042], Ln. 10 – 12; [0055], Ln. 7-8).
Borel does not explicitly disclose: the stem being pressed in a closed position by a spring and the spring being compressed when the coupling portion presses the stem downward. 
In addition, Borel does not explicitly disclose the claimed functions: the part of the coupling portion configured to press the valve stem in the downwards direction when the lever is deformed by a user; and, the part of the coupling portion configured to compress the spring when the lever is deformed by a user.
In regards to the claimed spring, Borel further discloses the valve stem operatively coupled to a valve assembly disposed in the container. Borel is silent in regards to the valve assembly and the structure that provides for the operative coupling between the valve assembly and the valve stem. Weng teaches an aerosol container comprising: a valve stem (223); the valve stem operatively coupled to a valve assembly (221, 222) disposed in a container (200); the valve assembly comprising a spring (222) pressing the valve stem in a closed position and the spring bring compressed when the stem is pressed downward by an actuator (Fig. 2; [0005]). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide the aforementioned operative coupling in Borel for providing a biasing spring force to close the valve upon release of an actuation pressure for protecting against leaks.
In regards to the claimed functions, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). The Borel-Weng combination discloses the claimed structure and is capable of being used such that the lever arm is deformed (e.g. as result of imparting a stress to the lever arm) when the part of the coupling portion presses the valve stem downwards and compresses the spring.
As per claim 18, Borel further discloses the outlet is integrally formed with the handle body (Fig. 12).
As per claims 19 and 30, Borel further discloses a distal end of the flexible tube is attached to the outlet (Fig. 12).
As per claims 27 and 36, Borel further discloses the interior of the container containing a pressurized liquid propellant and a therapeutic or prophylactic composition comprising an active ingredient ([0041]).
Claims 20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/163987 to Borel et al in view of US 20110132936 to Weng in view of US 2005/0103892 to Piel et al.
As per claim 20 and 31, the Borel-Weng combination discloses the claimed invention except for the outlet being provided with an inner passage configured to receive a distal end of the flexible tube. However, Piel teaches a head for an aerosol container comprising a handle body having an outlet provided with an inner passage configured to receive a distal end of a flexible tube (Fig. 3). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify the Borel-Weng combination according to the aforementioned teachings of Piel to provide the tube and outlet of Borel as separate pieces for reasons including to allow for efficient repairs of the head. See MPEP § 2144.04(V)(C).
Claims 21-22 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/163987 to Borel et al in view of US 20110132936 to Weng in view of US 3806028 to Coffey.
As per claims 21 and 32, the Borel-Weng combination discloses the claimed invention except for an extension tube. Coffey teaches a head for an aerosol container comprising an extension tube configured to be coupled to an outlet of a handle body (Fig. 1-3). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify the Borel-Weng combination according to the aforementioned teachings from Coffey to provide an extension tube on Borel for controlling the direction and location of contents.
As per claims 22 and 33, Coffey further discloses a nozzle provided at a distal end of the extension tube wherein the nozzle comprises an inner through channel, the inner through channel comprising two or more sections of different diameters, the section of different diameters being connected to each other with a conical shaped connector (Fig. 2). It would have been obvious for one of ordinary skill in the art at the time the application was filed to further modify the Borel-Weng combination according to the aforementioned teachings from Coffey to provide a means for spraying.
Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/163987 to Borel et al in view of US 20110132936 to Weng in view of Official Notice.
As per claim 28, the Borel-Weng combination discloses the claimed invention except for the propellant containing norflurane. The office makes Official Notice that norflurane is old and well known in the art of the aerosol dispensers for being used an an environmentally friendly propellant and it therefore would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to choose norflurane from among environmentally friendly options for use as a propellant in the aerosol container of Borel-Weng combination.
Allowable Subject Matter
Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter.  As similarly set forth in the notice of allowance issued in the parent application US 16/470178:  The closest arts of record (WO 2016/163987; US 20110132936 to Weng; US 2005/0103892 to Piel; US 3806028) fail to teach, either alone or in combination, the details of the applicant’s invention as cited in claim 34 as a whole. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. At least the following limitations, when considered in context, makes claim 34 inventive: “[…] a disc rotatably provided at the base […] the disc being provided with two or more steps configured to limit elastic deformation of the coupling portion”. 
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754                                  

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        11/1/2022